DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program element” as set forth in claim 11 is not further limited to be a non-transitory medium. Therefore, the “computer program element” can reasonably include a purely transitory form of signal transmission and therefore does not belong to one of the four statutory categories.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites the phrase “utilisation of a ration between...” where “ration” appears to be a typographical error that should instead read –ratio--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (US PG Pub. No. US 2008/0300493 A1, Dec. 4, 2008) (hereinafter “Gatto”).
Regarding claims 1, 10, and 11: Gatto teaches a system, method and computer program element for determining information relating to an occluding structure, comprising: a broadband radiation source (EMR source 10); at least one optical fibre (optical fibers 20 and 50); a spectral resolving unit (spectrophotometer 70); a processing unit (analyzer 80); and an output unit 
While the preferred embodiment of Gatto is disclosed as being transmission spectroscopy (abstract), Gatto teaches that light scattering and/or reflection may also optionally be collected ([0053]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system, method and computer program element of Gatto to include additionally obtaining reflected light (“broadband radiation”) in order to provide additional data and information in view of the suggestion of Gatto to do so.
Further regarding claims 1, 10 and 11: Gatto teaches wherein the at least one broadband radiation comprises a first broadband radiation acquired from a region of interest within a vascular structure (figure 3, [0053]), wherein an occluding structure is located within the region of interest and wherein the first broadband radiation is associated with the occluding structure, wherein the occluding structure comprises a blood clot and wherein the first broadband radiation comprises radiation that was reflected from the blood clot (figure 3, [0053]); and wherein the at least one broadband radiation comprises a second broadband radiation reflected from within the vascular structure, wherein the second broadband radiation is not associated with the occluding structure ([0063]-[0064], [0073] – measurements include different components associated with blood clots or non-clot blood [“not associated with the occluding structure”], as well as a percent increase over baseline [where baseline is prior to clot formation and therefore "not associated with the occluding structure"]);wherein, the spectral resolving unit is configured to provide the processing unit with at least one spectrally resolved data set on the 
Regarding claim 2: Gatto teaches system according to claim 1, wherein the second broadband radiation was reflected from the region of interest (figure 3, [0063]-[0064], [0073]).
Regarding claim 7: Gatto teaches system according to claim 1, wherein the at least one broadband radiation comprises radiation in the range 400 nm to 800 nm ([0079] – at least 600nm is in the range between 400nm to 800nm). 
Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto as applied to claim 1 above, and further in view of Kemp (US PG Pub. No. US 2012/0022360 A1, Jan. 26, 2012) (hereinafter “Kemp”).
Regarding claim 3: Gatto teaches system according to claim 1 but does not teach wherein determination of the information relating to the blood clot comprises a differentiation between a first blood clot type that is rich in red blood cells and a second blood clot type that is rich in fibrin.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Gatto to include differentiation between a first blood clot type that is rich in red blood cells (red thrombus) and a second blood clot type that is rich in fibrin (white thrombus) as taught by Kemp in order to identify the most effective treatment for a particular blood clot in view of the further teachings of Kemp.
Regarding claim 4: Gatto and Kemp teach system according to claim 3, wherein the differentiation between the first blood clot type and the second blood clot type comprises a determination of at least one physiological parameter, wherein the at least one physiological parameter comprises one or more of: amount of haemoglobin; haemoglobin oxygen saturation; an amount of scattering; a vessel packaging parameter; water content; and the amount of at least one haemoglobin derivative (Gatto - [0063]-[0064]; Kemp – [0021]).
Regarding claim 5: Gatto and Kemp teach system according to claim 4, wherein the determination of the at least one physiological parameter comprises one or more of: a fitting of an optical model to the at least one spectrally resolved data set; application of at least one multivariate analysis tool to the at least one spectrally resolved data set; a partial least squares discriminant analysis of the at least one spectrally resolved data set; application of support vector machines to the at least one spectrally resolved data set; application of a k nearest neighbor analysis; and application of deep learning algorithms to the at least one spectrally resolved data set (Gatto - [0062]-[0064]).
Regarding claim 6: Gatto and Kemp teach system according to claim 4, wherein the differentiation between the first blood clot type and the second blood clot type comprises utilisation of a look-up-table (“matrix”) (Kemp – [0036]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marshik-Geurts et al. (US PG Pub. No. US 2004/0024298 A1, Feb. 5, 2004) – teaches spectroscopic evaluation of arterial plaques which may include thrombi
Greco, Frank A. "Reflectance Changes in Clotting Native Blood: Evidence of a Red Cell Process." Pathophysiology of haemostasis and thrombosis 36, no. 1 (2007): 23-31 – teaches reflectance spectroscopy of blood clots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793